      Case 2:20-cv-00316-RAH-SMD Document 10 Filed 08/04/20 Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

SAMUEL S. WARD, #245 005,                        )
                                                 )
              Plaintiff,                         )
                                                 )
    v.                                           )     CIVIL ACTION NO. 2:20-CV-316-RAH
                                                 )
CAPT. NATHANIEL LAWSON, et al.,                  )
                                                 )
              Defendants.                        )

                                            ORDER

          On July 14, 2020, the Magistrate Judge entered a Recommendation (Doc. 6) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

         1.    The Recommendation of the Magistrate Judge is ADOPTED.

         2.    This case is DISMISSED without prejudice for Plaintiff’s failure to pay the

initial partial filing fee as ordered by this court.

         A separate Final Judgment will be entered.

         DONE, this 4th day of August, 2020.


                                             /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE
